244 F.3d 1190 (9th Cir. 2001)
JUAN ANIBAL AGUIRRE-AGUIRRE, Petitioner,v.IMMIGRATION AND NATURALIZATION  SERVICE, Respondent.
No. 99-70835
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
April 9, 2001, Submitted,1 San Francisco, CaliforniaApril 17, 2001, Filed

NOTE: Also see Amended Order of July 31, 2001, at 258 F.3d 1116.
Veronica Burris Valentine, Las Vegas, California; Nadine K. Wettstein, Takoma Park, Maryland, for the petitioner.
Ronald E. LeFevere, Laguna Niguel, California; Donald E. Keener, Washington, D.C., for the respondent.
Before: Harry Pregerson, John T. Noonan, and Andrew J. Kleinfeld, Circuit Judges.
ORDER
PER CURIAM:


1
Juan Anibal Aguirre-Aguirre petitions for review of the decision of the Board of Immigration Appeals (the Board) of June 23, 1999.

PROCEEDINGS

2
August 8, 1997, this court granted Aguirre's petition for review of a decision of the Board which had denied him withholding of deportation and exercise of its discretion to grant him asylum. This court remanded Aguirre's case to the Board.


3
October 5, 1998, the Supreme Court granted the Immigration and Naturalization Service's petition for certiorari, with the issue limited to the withholding of deportation.


4
February 23, 1999, the record in the entire case was transferred to the Supreme Court.


5
May 3, 1999, the Supreme Court issued a decision reversing  this court on the withholding of deportation.


6
June 2, 1999, the Supreme Court issued its mandate, remanding "the case to the United States Court of Appeals for the Ninth Circuit."


7
June 23, 1999, the Board issued the order challenged here, denying Aguirre's petition to remand to the Immigration Judge to correct errors in the transcript of the hearing and ordering him deported. The Board stated that it acted "on remand of the case from the United States Supreme Court."


8
October 26, 1999, this court denied Aguirre's petition for review.

CONCLUSION

9
On June 23, 1999, the case had not been remanded to the Board by the Supreme Court. The case was still before this court. The Board, therefore, lacked jurisdiction to decide Aguirre's petition. Its order is VOID for lack of jurisdiction.



Notes:


1
 The panel unanimously finds this case suitable for submission without oral argument pursuant to Fed. R. App. P. 34(a)(2).